DAY, J.
1. When in a partition proceeding a remainderman, who is an infant, is not made a party, the share of the estate of such person will remain undivided and undivested, if there is a sale or order in partition, unless by some subsequent act or conduct of such remainder-man, upon reaching majority, such partition proceeding has been ratified.
2. Where there has been a defective partition proceeding, which one has the right to disaffirm, such party may not ratify in part by selling and mortgaging portions of land so aparted and then repudiate as to the balance of the partition so made. A ratification cannot be partial, affirming only so far as such partition may be beneficial and rejecting in such respects as are not advantageous.
3. A partition having been effected by a coparcener- in fee of an interest in land against the life tenant of a moiety which supports a remainder therein, and the remainderman is an infant not made a party to such action, if not appearing that the partition therein made was unjust, unfair or fraudulent, the remainderman upo nbecoming of age accepts the benefit of such partition by joining in a warranty deed with the life tenant for a part of the land so aparted and also by mortgaging her interest in other portions of the land so aparted charged with the knowledge of the defect in such partition proceeding, as disclosed by the record, and she allows and permits, without protest, the coparcener in reliance upon such course of conduct to convey and encumber certain of the lands so set apart to such coparcener in such defective partition proceeding, the remainderman will not thereafter be permitted in equity to assume a position or assert a title inconsistent with such course of conduct with reference to the remaining land, so set apart to the coparcener, and she will be held to have ratified such defective partition proceeding.
Judgment affirmed.
Jones, Matthias, Allen and Kinkade, JJ., concur.